I concur in the view of Justice Shaw regarding the effect of a finding by the board of supervisors in the proceeding instituted by Glide, that his lands have not been reclaimed. It does not necessarily follow from anything here decided that such a finding would be deemed conclusive for all purposes between him and other land owners in the district, and there is perhaps no danger that the opinion of the court will be so construed. I think, however, it should be made very plain that we decide nothing *Page 30 
more than this: that the superior court has no power to enjoin the board from acting upon the petition. When swamp lands within an established reclamation district have not been reclaimed, the board, upon a proper petition, supported by proofs satisfactory to them, is empowered to set off such lands in a separate district, and necessarily when a proper petition is filed they must decide preliminarily whether the case is one in which they are authorized to act. But the effect of a finding in favor of their jurisdiction upon the vested rights of others remains an open question. When the lands of a district are fully reclaimed the board has no power to exempt a portion of them from their share of the current expenses of the system by taking them out of the district, and a finding contrary to the fact that they have not been reclaimed is/not necessarily conclusive, and certainly could not be deemed conclusive if its effect was to impair vested rights.
The reason why the law limits the power of the board to unreclaimed lands is sufficiently obvious. By completing the reclamation of the lands within a regularly organized district according to the plan of reclamation, each land owner acquires, under existing laws, valuable rights as against the others — and, among the rest, the right to demand from each a ratable contribution to operating expenses, i.e., the expense of pumping seepage and surface waters — if that is a part of the plan — and keeping the levees in repair. Can a board of supervisors destroy this right by deciding that lands are unreclaimed, when in fact they are fully reclaimed? I think the answer to this question is furnished by such cases as Spring Valley Water Co. v.San Francisco, 82 Cal. 286.1 Vested rights of property and contract rights are placed by the constitution under the protection of the courts, where alone the questions of law and fact upon which they depend can be finally decided.
I concur in the judgment.
Rehearing denied.
1 16 Am. St. Rep. 116. *Page 31